Citation Nr: 0840606	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the right kidney.

2.  Entitlement to service connection for heart disability, 
to include as being secondary to adenocarcinoma of the right 
kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied service connection for adenocarcinoma of 
the right kidney and a heart disability. 

In September 2008, the veteran was provided a personal 
hearing at the RO before the undersigned.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for adenocarcinoma 
of the right kidney and a heart disability.  He asserts that 
both disabilities were caused by his exposure to various 
contaminants and carcinogens while stationed at Ft. 
Wainwright from August 1961 to March 1963.  Alternately, he 
argues that his heart disability was caused and/or aggravated 
by his adenocarcinoma of the right kidney.  

In order to prevail on a claim for service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the record shows that the veteran underwent a 
right nephrectomy in February 2001 due to Stage T3b 
adenocarcinoma of the right kidney.  There is also evidence 
that the veteran has been diagnosed as having several 
cardiovascular disabilities including, but not limited to, 
hypertension, coronary artery disease status post coronary 
artery bypass graft, and supraventricular tachycardia.  

As noted above, the veteran contends that his adenocarcinoma 
of the right kidney and heart disability is due to exposure 
to various chemicals and industrial solvents while serving 
with the 18th Engineer Company at Ft. Wainwright, Alaska.  He 
states one of his duties a heavy machinery operator was to 
move barrels filled with toxic waste into landfills.  He says 
that he frequently came into physical contact with the 
chemicals and breathed noxious fumes.  

The veteran submitted a May 2005 statement from B.A.L., M.D. 
in support of his appeal.  Noting that the veteran had been 
diagnosed as having a Stage T2 N0 M0 adenocarcinoma, Dr. L. 
stated that the "etiology of these tumors is not totally 
known, though there is strong evidence of an implication of 
genetic factors and exposure to a variety of chemical agents, 
including industrial solvents, aromatic hydrocarbons, 
benzenes, trichloroethylene, and exposure to a variety of 
heavy metals."  The veteran denies any familial history of 
kidney cancer.

In support of his claim, the veteran submitted a 1994 
document titled Public Health Assessment, Fort Wainwright, 
Fairbanks North Star Borough, Alaska.  The report appears to 
have been prepared by the Agency for Toxic Substances and 
Disease Registry (ATSDR) of the Federal Facilities Assessment 
Branch.  It addresses the waste disposal history of Ft. 
Wainwright and discusses the results of investigations and 
environmental monitoring of the groundwater and soil at those 
sites.  The report documents types of chemicals and waste 
materials that were stored and disposed of at Ft. Wainwright 
and the levels of those chemicals/materials.  Also of record 
is a 1996 report from the Secretary of Defense that 
highlights the efforts taken to clean-up the area.  

Based on the foregoing, it is the judgment of the Board that 
further assistance to the veteran is warranted under the 
provisions of 38 C.F.R. § 3.159.  First, while his service 
treatment records are of record and show he served with the 
18th Engineer Company from August 1961 to March 1963, the 
veteran's service personnel records have not been obtained.  
There has also been no attempt made to verify whether the 
veteran was stationed at Ft. Wainwright at that time.  

Second, the Board finds a more accurate assessment of the 
environmental hazard condition of Ft. Wainwright is needed.  
The existing reports appear to only discuss the levels of 
toxicity in 1994 and 1996 rather than in the early 1960s.  
Additional studies/reports from the Environmental Protection 
Agency (EPA) or like agencies should therefore be requested.  

Third, the Board finds that the evidence is currently 
inadequate to make a finding as to whether the veteran was 
exposed to any of the toxic chemical agents implicated in the 
existing evidence, to include volatile organic compounds, 
pesticides, polychlorinated biphenyl (PCBs), petroleum, and 
heavy metals.  Under the circumstances, the Army Surgeon 
General should be requested to review the circumstances of 
the veteran's service and the evidence indicating the 
presence of toxic materials at Ft. Wainwright (if he served 
there) and provide an opinion regarding the veteran's 
exposure.  

Finally, if warranted, a medical opinion should be requested 
to address the question to whether a medical nexus exists 
between the veteran's adenocarcinoma of the right kidney and 
heart disability and his in-service exposure to toxic 
chemicals.

Accordingly, the case is REMANDED for the following action:

1.	 Contact the veteran and ask that he 
provide the names of any VA or non-VA 
health care provider that has treated 
him for his adenocarcinoma or heart 
disability since service discharge.  
Any negative response should be 
included with the claims file.

2.	Obtain the veteran's complete service 
personnel file.  Any negative response 
should be included with the claims 
file.

3.	Contact EPA, Alaska Department of 
Environmental Conservation, and the 
appropriate service department and 
request that they provide any studies 
or reports pertaining to environmental 
contamination at Ft. Wainwright, 
Fairbanks, North Star Borough, Alaska.  
Any negative response should be 
included with the claims file.

4.	Assemble copies of the veteran's 
service personnel records, copies of 
the specific reports discussed above 
and those provided as part of this 
remand, and a copy of this remand.  
Provide these materials to the Surgeon 
General of the Army and request that he 
review these documents, along with any 
other pertinent evidence at his 
disposal.

Based on the veteran's assignments and 
activities in service, the Army Surgeon 
General should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran was 
exposed to hazardous materials/toxins 
(e.g., industrial solvents, aromatic 
hydrocarbons, benzenes, and 
trichloroethylene) during his active 
service.  If there was exposure, he 
should be asked to identify those 
materials as well as the levels of 
exposure, if possible.  If the Army 
Surgeon General is unable to provide 
the requested opinions, ask that he 
identify an alternative source of such 
information.  Take follow-up action as 
appropriate.

5.	If it is determined that it is at least 
as likely as not that the veteran was 
exposed to industrial solvents, 
aromatic hydrocarbons, benzenes, 
trichloroethylene, or any other toxic 
or carcinogenic material during 
service, make arrangements to obtain a 
VA medical opinion from an appropriate 
specialist as to the etiology of the 
veteran's adenocarcinoma of the right 
kidney and heart disability.  The 
examiner should be asked to review the 
complete record.  

Based on this review and the 
presumption that the veteran was 
exposed to the materials identified by 
the Army Surgeon General, he or she 
should state whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's 
adenocarcinoma of the right kidney 
and/or heart disability is related to 
such exposure.  If the adenocarcinoma 
is found to be related to service, the 
examiner should also comment as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the veteran's adenocarcinoma of 
the right kidney caused or aggravated 
his heart disability.  The physician 
should state the rationale for the 
opinion.  The physician must be 
provided with the claims file, and that 
it was available for review should be 
stated in the physician's report.

6.	Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of all evidence received since 
the October 2006 Statement of the Case, 
and discussion of all pertinent laws 
and regulations, including, but not 
limited to the VCAA. Allow an 
appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

